UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 13-4929


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LLOYD OBED ADAMS,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:13-cr-00195-TDS-1)


Submitted:   June 20, 2014                  Decided:   June 26, 2014


Before WILKINSON, MOTZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bryan Gates, Winston-Salem, North Carolina, for Appellant.
Ripley Rand, United States Attorney, Andrew C. Cochran, Special
Assistant United States Attorney, Winston-Salem, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 A jury convicted Lloyd Obed Adams of possession of

ammunition            by   a    convicted       felon,    in     violation    of    18   U.S.C.

§ 922(g)(1) (2012).                On appeal, Adams challenges the sufficiency

of the evidence supporting his conviction.                          We affirm.

                 We review the district court’s denial of a Fed. R.

Crim. P. 29 motion de novo.                      United States v. Jaensch, 665 F.3d

83, 93 (4th Cir. 2011).                      We must sustain the jury’s verdict “if

there is substantial evidence, taking the view most favorable to

the Government, to support it.”                         Glasser v. United States, 315

U.S. 60, 80 (1942); see United States v. Al Sabahi, 719 F.3d

305,       311    (4th         Cir.)    (defining       substantial        evidence),     cert.

denied, 134 S. Ct. 464 (2013).                         We “can reverse a conviction on

insufficiency              grounds      only    when    the    prosecution’s        failure   is

clear.”          United States v. Lawing, 703 F.3d 229, 240 (4th Cir.

2012) (internal quotation marks omitted), cert. denied, 133 S.

Ct. 1851 (2013).

                 After viewing the evidence in the light most favorable

to     the       Government,           we    conclude     that     there     was    sufficient

evidence         to    support         the   jury’s     finding    that     Adams    possessed

ammunition that had traveled in interstate commerce. ∗                              See United

States v. Moye, 454 F.3d 390, 395 (4th Cir. 2006) (en banc)

       ∗
           Adams stipulated that he had a prior felony conviction.



                                                  2
(stating   elements      of    §    922(g)(l)      offense).       The    possession

element was satisfied by Adams’ admission that he was aware the

firearm,   which      contained      the   ammunition,      was    in    his   dresser

drawer.    See Lawing, 703 F.3d at 240 (“Constructive possession

is established when the government produces evidence that shows

ownership, dominion, or control over the contraband itself or

the premises . . . in which the contraband was concealed.”);

United States v. Kitchen, 57 F.3d 516, 519-21 (7th Cir. 1995)

(affirming      conviction     for    constructive        possession      of   firearm

found in dresser drawer).             The interstate commerce element was

satisfied by Special Agent Amato’s expert testimony that the

ammunition    was     discovered      in   North    Carolina      but   manufactured

outside of North Carolina.             See United States v. Williams, 445

F.3d 724, 740 (4th Cir. 2006).

           Because there was sufficient evidence to support the

disputed elements, we affirm the judgment of the district court.

We   dispense    with   oral       argument    because     the    facts    and   legal

contentions     are   adequately       presented     in    the    materials      before

this court and argument would not aid the decisional process.



                                                                               AFFIRMED




                                           3